Exhibit 8.1 Subsidiaries The following is a list of our significant subsidiaries, including the name, country of incorporation or residence, the proportion of our ownership interest in each and, if different, the proportion of voting power held by us. Subsidiary Jurisdiction Ownership Tower US Holdings Inc. Delaware 100% directly Jazz US Holdings Inc. Delaware 100% indirectly through Tower US Holdings Inc. Jazz Semiconductor, Inc. Delaware 100% indirectly through Jazz US Holdings Inc. Newport Fab LLC Delaware 100%indirectly through Jazz Semiconductor, Inc. TowerJazz Texas Inc. Delaware 100%indirectly through Tower US Holdings Inc. TowerJazzPanasonic Semiconductor Co., Ltd., Japan 51% directly
